 



Exhibit 10.1
Noble Corporation
Summary of Directors’ Compensation
Annual Retainer. Each director of Noble Corporation (the “Company”) who is not
an employee of the Company or one of its subsidiaries (a “Non-Employee
Director”) receives an annual retainer as follows:

  •   $50,000.     •   20% is paid in Ordinary Shares of the Company pursuant to
the Noble Corporation Equity Compensation Plan for Non-Employee Directors (the
“Equity Compensation Plan”).     •   Non-Employee Directors may elect to receive
up to all of the balance in Ordinary Shares or cash. Non-Employee Directors make
elections on a quarterly basis.     •   The number of Ordinary Shares to be
issued under the Equity Compensation Plan in any particular quarter is generally
determined using the average of the daily closing prices of the Ordinary Shares
for the last 15 consecutive trading days of the previous quarter.

Board Meeting Fees. In addition to the annual retainer received by Non-Employee
Directors described above, all directors receive fees for each meeting of the
Board of Directors attended as follows:

  •   Non-Employee Directors — $2,000 per meeting attended     •   Employee
Directors — $100 per meeting attended

Committee Fees. In addition to the annual retainer and meeting fees described
above, each Non-Employee Director receives compensation in respect of his or her
service on committees of the Board of Directors as follows:

  •   Annual Committee retainers

  •   Audit Committee Chair — $15,000 per year     •   Compensation Committee
Chair — $12,500 per year     •   All other Committee Chairs — $10,000 per year

1



--------------------------------------------------------------------------------



 



  •   Committee meeting fees

  •   Audit Committee — $2,500 per meeting attended     •   All other Committees
— $2,000 per meeting attended

Equity Compensation. In addition to the compensation described above, each
Non-Employee Director receives equity compensation under the Noble Corporation
1992 Nonqualified Stock Option and Restricted Share Plan for Non-Employee
Directors (the “1992 Plan”) as follows:

  •   Each Non-Employee Director is granted an option to purchase 2,000 Ordinary
Shares and awarded 4,000 restricted Ordinary Shares on the next business day
after each annual general meeting of members of the Company.     •   Options are
granted at fair market value on the grant date, which is generally determined
using the average of the daily closing prices of the Ordinary Shares for the 10
business days immediately preceding the grant date, and are exercisable from
time to time over a period commencing one year from the grant date and ending on
the expiration of 10 years from the grant date.     •   The restricted Ordinary
Shares vest one-third per year over three years commencing one year from the
award date.     •   Each new Non-Employee Director receives a one-time grant of
an option to purchase 10,000 Ordinary Shares on the first grant date after such
director begins serving on the Board of Directors (instead of the annual grant
of an option to purchase 2,000 Ordinary Shares and award of 4,000 restricted
Ordinary Shares that would otherwise be applicable). This one-time option is
granted on the same terms and conditions as are described above for the annual
grant of an option to purchase 2,000 Ordinary Shares.

Employee Directors do not receive any equity compensation in consideration of
their service on the Board of Directors.
Other. All directors are reimbursed for travel, lodging and related expenses
they may incur in attending meetings of the Board of Directors and Committees.

2